Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18   PageID.11532   Page 1 of 7




        EXHIBIT 1-1
      PII Redacted Pursuant to Fed. R. Civ. P. 5.2
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18 PageID.11533                        Page 2 of 7


                                    FOR OFFICIAL USE ONLY

               Meeting with Iraqi Embassy Regarding Litigation Volunteers


  Overview:
  • You will meet Mohamed Jawad Al Quraishy, the Deputy Chief of Misson (DCM) of Iraq.
  • This meeting is scheduled for Tuesday, January 09, 2018 at 11:00am local time at DHS
    Headquarter, 3801 Nebraska Ave NW, Washington, DC 20007
  • ICE attendees: John Schultz, Deputy Assistant Director, Michael Bernacke, Unit Chief,
     Julius Clinton, Detention & Deportation Officer.
  • In attendance from the Department of State Derek Hoffmann, Desk Officer for Iraq.
  • Iraqi removals remain temporarily stayed by order of the United States District Court for the
    Eastern District of Michigan in Hamama, et al. v. Adducci, et al., Case No. 2:17-cv-11910,
  • Vienna Convention —Iraq is not a mandatory notification country.
  • International Civil Aviation Organization. — Iraq is a party to Annex 9 to the Convention
     on International Civil Aviation.
  • Working Groups —ICE ERO is not part of a working group involving Iraq.
  • Gift Exchange — No gift exchange.

   Discussion Points:

      • Thank the DCM for meeting with you and thank them for their cooperation with
        interviewing subject scheduled to go on charters and issuance of travel documents to
        these subjects.
      • We thank GoI for issuance of the travel documents they have provided for our previous
        charter mission. However, we request that travel document issuance occur in a timely
        manner to best facilitate orderly scheduling of future charter missions. We also request
        that, for aliens who indicate an unwillingness to return to Iraq, that travel documents still
        be issued to such aliens despite them expressing their retiscence.
      • You may wish to mention that ICE's goal is for the GoI to issue travel documents for
        Iraqi nationals within thirty days of request—as called for by Annex 9 to the International
        Civil Aviation Organization (ICAO), to which Iraqis a party (specific talking points
        follow):
             o Under international law every state is obliged to accept the return of all its
               respective nationals who are not eligible to remain in the United States, or any
               other country.
             o Just as we are, Iraq is a party to the ICAO. Annex 9 of the Convention provides
               for the issuance of travel documents for a state's nationals within 30 days of a
               request.




   Background:


                                    FOR OFFICIAL USE ONLY




                                           ICE - 0270495
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18 PageID.11534                      Page 3 of 7


                                    FOR OFFICIAL USE ONLY


  ERO has upgraded Iraq from uncooperative at risk of being uncooperative country regarding
  their compliance with ICE/ERO's attempts to procure travel documents (TDs) for Iraqi nationals
  who have been ordered removed from the U.S.

  Due to the lack of cooperation from the Iraq Embassy, Washington, D.C. on this issue, ERO and
  the Department of State developed a strategy to request approval for final order cases directly
  from Baghdad. In February 2017, ERO received confirmation from the U.S. Embassy in
  Baghdad that Iraqi officials have approved the acceptance of a Special High Risk Charter flight
  containing eight Iraqi detainees. These cases were approved and were removed. On April 19,
  2017, ICE successfully completed the charter flight to Iraq since 2010.

  On March 12, 2017, the Department of State issued a cable which summarized the outcomes of a
  meeting between the U.S. Embassy, Baghdad and the Iraq Ministry of Foreign Affairs (MFA).
  MFA informed the embassy representatives that an Iraq Inter-ministerial Committee of
  Deportation was formed and is comprised of representatives from the Prime Minister's Office,
  the Ministry of Foreign Affairs (MFA), the Ministry of Justice (MoJ), and the Ministry of the
  Interior (MoI). The Committee had identified four necessary steps for Iraq to facilitate
  deportation:

      •   Consular access - MFA indicated that they would like to meet with those being removed
          at the point of embarkation from the U.S.
      •   Citizenship verification- MFA indicated that the MOI would review and verify the
          evidence of citizenship provided by the U.S. ICE could use evidence of citizenship
          obtained from U.S. information systems in lieu of passports or national identity cards
      •   Deportation order review- MFA indicated that the MOJ would review each deportation
          order in tandem with the citizenship verification process.
      •   Travel document issuance- the Committee is prepared to inform the Iraqi Embassy and
          Consulates to provide travel documents for the 1,400 non-detained Iraqi nationals.

  On May 25, 2017, in preparation for a removal flight, ICE transmitted 280 travel document
  requests to the U.S. Embassy in Baghdad for submission to the inter-ministerial committee of
  deportation. The removal flight is scheduled to arrive in Bagdad on June 29, 2017 with no more
  than 75 Iraqi nationals with final orders of removal on board.
  Since May 15, 2017, 213 Iraqi nationals subject to a final order of removal have entered ICE
  custody all but four have criminal convictions.

   A list of 280 travel document requests were submitted by ICE to the U.S. Embassy in Baghdad
   during a period covering May 17, 2017 through June 6, 2017. After a DOS review and follow up
   questions regarding several cases, DOS submitted all 280 cases with a Dip note to the Iraqi MFA
   on June 6, 2017.

  ERO was notified on, June 21, 2017, that Iraq would not accept the charter scheduled to arrive
  on June 29, 2017.

  On June 22, 2017, the U.S. District Court for the Eastern District of Michigan temporarily stayed
  the removal of 114 Iraqi nationals.

                                    FOR OFFICIAL USE ONLY




                                          ICE - 0270496
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18 PageID.11535                        Page 4 of 7


                                     FOR OFFICIAL USE ONLY



  On June 26, 2017, the U.S. District Court filed a ruling expanding the June 22 order to apply to
  1,400 similarly situated Iraqis with final orders nationwide.

  On July 5, 2017, the district court heard oral argument on two motions filed by plaintiffs — (1) to
  expedite briefing for a preliminary injunction motion and extend the temporary restraining order,
  and (2) to permit expedited class discovery.


   There are currently 280 Iraqi nationals in ERO custody, under a final order of removal. ICE is
   waiting for approval of diplomatic note for a charter when the nationwide moratorium is lifted.
   There are a total of fifteen Iraqi subjects that have asked to be removed from the class action
   lawsuit:

   Aliens   removed from injunction and ICE is able to remove:
      •     A S         ,N                 - Subject scheduled for removal January 30
      •     I      ,W       - Pending removal scheduling.
      •     M    J       - Removal scheduled for January 25
      •     A       i, B           - Pending travel document
      •     D     A S         — Pending travel document
      •     O    A T          — Pending travel document
      •     R     G         — Pending travel document

  Aliens pending exclusion from injunction who have volunteered to be removed:
     • G               A      —Pending travel document
     • A B        - Pending travel document
      • A K        - Pending travel document
      • J    A K       - Pending travel document
      • J      A D        - Pending travel document
      • S     A     - Pending travel document
      • Y      K        - Pending travel document
     • A J        S     — New case, will submit travel document request

  The Iraqi Embassy in D.C. has jurisdictional responsibilities to issue travel documents for those
  Iraqi nationals under a final order in Alabama, Connecticut, Delaware, Florida, Georgia,
  Louisiana, Maine, Maryland, Massachusetts, Mississippi, New Hampshire, New Jersey, New
  York, North Carolina, Pennsylvania, Rhode Island, South Carolina, Tennessee, Vermont,
  Virginia and West Virginia.

   Iraq is not a mandatory notification country.

   Press:
   This meeting is closed to the press.

  Removal data as of December 23, 2018


                                     FOR OFFICIAL USE ONLY




                                            ICE - 0270497
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18 PageID.11536                  Page 5 of 7


                                  FOR OFFICIAL USE ONLY



   RCI data for Iraq — Iraq is listed as "ARON" for FY2017 under the Removal Cooperation
   Initiative Tool.

         As of FY2017 metrics note Iraq as considered "At Risk of being Uncooperative" with
         a Cooperation Score of 68.75 per below:
                ■ Grants Interview: Yes —
                • Accepts Charters: Yes — Charter Mission Meets Needs
                ■ Releases to Removals Ratio: 0.15
                ■ Average Time from Executable Final Order to Removal: 277.66 days




                                  FOR OFFICIAL USE ONLY




                                        ICE - 0270498
                                Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18                                           PageID.11537   Page 6 of 7
                                                                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                          FOR OFFICIAL USE ONLY

             FY12 to FY17YTD Removal Statistics for Iraq

  Country                                  Total
              FY2012   FY2013       FY2014     FY2015      FY2016
                                                                          FY2017
    Iraq        33       62           57           36          48            58


             FY15-FY17 Average Length of Stay

  Country                                               FY2015        FY2016                 FY2017

  Iraq                                                    93              132.7               124


             Currently Detained and Non-Detained Final Order Cases

           Country        Currently Detained and Non-Detained with Final Order
                                           Detained Non-                                       Non-Detained
                                                                                    Non-
                          Detained           Criminal                                          Non-Criminal
                          Criminal         Immigration              Total         Detained
                                                                                               Immigration         Total
                                                                                  Criminal
                                             Violator                                            Violator
  Iraq                        240              40                   280            1000             120            1400


             FY12 –FY17 Zadvydas Releases

                                                                                                                                                               FY2017
  Country                                    FY2012                          FY2013                       FY2014           FY2015            FY2016
  Iraq                                         7                                  14                          38             18                  4               9

Attachments: Profile on Deputy Chief of Mission, Eight Voluntary Deportee Histories
Staff Responsible for Briefing Memo: Julius Clinton, DDO, RIO, 202-732-3521, Julius.A.Clinton@ice.dhs.gov




                                                                                                                                                                        5
                                                                                          FOR OFFICIAL USE ONLY

                                                                                                      ICE - 0270499
             Case 2:17-cv-11910-MAG-DRG ECF No. 457-3 filed 10/23/18                  PageID.11538   Page 7 of 7
                                        HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                 FOR OFFICIAL USE ONLY


Iraqi Embassy
   ·    Mohamed Alquraishi, DCM
   ·    Yarub Al-Anpaqi, First Secretary
   ·    Wathiq Alhammam, First Secretary
   ·    Ahmed Utaifa, Second Secretary

DHS HQ
   ·    Ken Holt, Director for Middle East Affairs
   ·    Alex Kisselburg, Deputy Director for Middle East Affairs
ICE
   ·    John Schultz, Deputy Assistant Director
   ·    Michael Bernacke, Unit Chief
   ·    Julius Clinton, Detention and Deportation Officer
Department of State
   ·    Derek Hoffman, Political Unit Chief
   ·    Kris Clark, Political Officer
   ·    David Nobles, Deputy Director




                                                                                                                   6
                                                 FOR OFFICIAL USE ONLY

                                                           ICE - 0270500
